PER CURIAM.
We affirm the Order on Remand and the Second Amended Final Judgment of Dissolution of Marriage. The trial court properly gave “the husband credit for the money spent in paying off the corporate debt,” in keeping with this court’s mandate in Kronfeld v. Kronfeld, 761 So.2d 411, 412 (Fla. 3d DCA 2000). Contrary to the wife’s argument here, the trial court’s distribution properly awards each spouse 50% of the marital assets and then deducts the husband’s credit from the wife’s share.
Affirmed.